Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         28-AUG-2018
                           SCWC-XX-XXXXXXX               10:16 AM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       ROYNES JOSEPH DURAL, II,
                   Respondent/Plaintiff-Appellant,

                                  vs.

                          STATE OF HAWAI#I,
                   Petitioner/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; S.P.P. NO. 09-1-0015)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
            (By: Nakayama, Acting C.J., McKenna, J.,
  Circuit Judge Nacino in place of Recktenwald, C.J., recused,
    Circuit Judge Crandall in place of Pollack, J., recused,
 and Circuit Judge Castagnetti in place of Wilson, J., recused)

          Petitioner/Defendant-Appellee State of Hawaii’s
application for writ of certiorari, filed on July 6, 2018, is
hereby accepted.
          IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:   Honolulu, Hawai#i, August 28, 2018.
                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Edwin C. Nacino

                                   /s/ Virginia L. Crandall

                                   /s/ Jeannette H. Castagnetti